Citation Nr: 1206966	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-27 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, including secondary to service-connected diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.

3.  Entitlement to an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.

4.  Entitlement to a compensable initial evaluation for sarcoidosis.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a disability manifested by leg cramps.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A hearing was held in November 2011, in Washington, D.C., before the undersigned Veterans Law Judge; a transcript of the hearing is in the claims file.

The decision below addresses the issue of entitlement to an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDING OF FACT

During the November 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

During the November 2011 hearing before the Board, the Veteran expressed his desire to withdraw his appeal seeking an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.

As the Veteran has withdrawn his appeal in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on this matter.  



ORDER

The appeal for entitlement to an effective date prior to August 14, 2007, for the grant of service connection for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye, is dismissed.


REMAND

The Veteran is seeking service connection for hypertension, including secondary to service-connected diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye; and entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his November 2011 Board hearing, the Veteran claimed that his service-connected diabetes mellitus, type II, had worsened since his last VA examination for diabetes mellitus in May 2011.  He testified that he had received additional treatment for his diabetes mellitus at the VA medical center in Philadelphia, Pennsylvania.  The Veteran also persuasively argued that a new medical opinion is required addressing the issue of whether the Veteran's service-connected diabetes mellitus, type II, has aggravated his hypertension.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the RO must attempt to obtain the Veteran's additional VA treatment records, and then schedule him for the appropriate VA examination to determine the current severity of the diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye; and obtain a medical opinion as to whether his diabetes mellitus, type II, has aggravated his hypertension.

A December 2010 rating decision granted service connection at a noncompensable rating for sarcoidosis, effective from August 14, 2007, and found that new and material evidence had not been submitted to reopen the claim of service connection for a disability manifested by leg cramps.

In January 2011, the Veteran filed a notice of disagreement with the RO's December 2010 decision on these issues.  As the RO has not yet issued a statement of the case addressing these issues, the Board must remand these issues for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issues.  Manlicon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following:

1.  Obtain the Veteran's VA treatment records since October 2010, from the VA medical center in Philadelphia, Pennsylvania.  If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.
 
2.  Schedule the Veteran for an examination to determine the severity of his service-connected diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye; and to obtain an opinion as to whether his service-connected diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye caused or aggravated his hypertension.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

The examiner must indicate whether the Veteran's current diabetes mellitus, type II, requires regulation of occupational and recreational activities for its control.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  

The examiner must also provide an opinion as to whether the Veteran's hypertension was at least as like as not caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected diabetes mellitus, type II, with non-proliferative diabetic retinopathy of the right eye.  

A complete rationale for all opinions expressed is required.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  


In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated, readjudicate the claims on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  Issue a statement of the case and notification of the 
Veteran's appellate rights on the issues of: (1) entitlement
 to a compensable initial evaluation for sarcoidosis; and
 (2) whether new and material evidence has been submitted
 to reopen a claim of service connection for a disability
 manifested by leg cramps.  See 38 C.F.R. §§ 19.29, 19.30
 (2011).  The Veteran and his representative are reminded 
that to vest jurisdiction over these issues with the Board, a 
timely substantive appeal must be filed.  38 C.F.R. § 20.202 
(2011).  If the Veteran perfects an appeal of these issues, they
 must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


